Citation Nr: 1131363	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  02-03 365A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left knee injury residuals with chondromalacia patella, currently evaluated as 30% disabling.

2.  Entitlement to an increased rating for left knee osteoarthritis, currently evaluated as 10% disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to December 1983.

This appeal to the Board of Veterans Appeals (Board) originally arose from a May 2001 rating action that denied a rating in excess of 20% for left knee injury residuals with chondromalacia patella.  

In December 2003, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decisions of April 2004 and March 2006, the Board remanded this case to the RO for further development of the evidence and for due process development. 

By rating action of June 2007, the RO granted a 30% rating for left knee injury residuals with chondromalacia patella, and assigned a separate 10% rating for left knee osteoarthritis; the matters of ratings in excess of 30% and 10% remain for appellate consideration.

By decisions of March and December 2008, the Board remanded this case to the RO for further development of the evidence and for due process development.

By decision of July 2010, the Board denied a rating in excess of 30% for left knee injury residuals with chondromalacia patella, and a rating in excess of 10% for left knee osteoarthritis.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By December 2010 Order, the Court vacated the Board's July 2010 decision and remanded the matters to the Board for compliance with instructions contained in a December 2010 Joint Motion for Remand to the Board of the appellant and the VA Secretary.

The appeal is REMANDED to the RO.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, and the Court's Order, the Board finds that all development action needed to fairly adjudicate the claims on appeal has not been accomplished.

Appellate review discloses that pertinent medical evidence in the VA's possession was not contained in the appellant's claims folder at the time of the Board's July 2010 decision.  Such evidence has since been associated with the claims folder, and in written argument received in May 2011, the veteran's attorney requested that this case be remanded to the RO for initial review thereof prior to an appellate decision on the matters on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  When a veteran alleges that a service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In May 2011 written argument, the veteran's attorney requested a new VA orthopedic examination to determine the extent and degrees of severity of the veteran's left knee disabilities, and how they impair him functionally.  As the extent and degree of severity of the veteran's service-connected knee disabilities and how they impair him functionally are unclear, the Board finds that the duty to assist requires that he be afforded a new VA orthopedic examination to obtain clinical findings pertaining thereto prior to adjudicating the claims on appeal.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain such examination to resolve that issues on appeal.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, shall result in denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of the notice of such examination sent to him by the pertinent VA medical facility.    
   
By rating action of April 2010, the RO denied a T/R.  In April 2011, the veteran's attorney filed a Notice of Disagreement with that denial, and requested, on the veteran's behalf, a personal hearing before a decision review officer (DRO) at the RO, as well as an informal telephone conference with a DRO.  However, the RO has not issued a Statement of the Case (SOC) on that issue, nor furnished VA Form 9 (Appeal to the Board of Veterans Appeals), nor afforded the appellant an opportunity to perfect the appeal by filing a Substantive Appeal, nor scheduled a personal hearing for the Veteran or an informal telephone conference with the veteran's attorney.  A remand is required to cure these procedural defects.  See 38 C.F.R. § 19.9 (2010); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board emphasizes that, without the issuance of a proper SOC and the filing of a Substantive Appeal by an appellant, the Board does not have appellate jurisdiction, and may not proceed with a decision on the T/R issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 (2010). 

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO for the following action:

1.  The RO should schedule, at the first convenient opportunity, a hearing for the Veteran and any witnesses before a DRO at the RO.  

2.  The RO should arrange for an informal telephone conference between the veteran's attorney and a DRO.

3.  Thereafter, the RO should arrange for the Veteran to undergo a VA orthopedic examination to determine the extent and degree of severity of his left knee disabilities and how they impair him functionally.  The entire claims folder must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of his documented medical history and assertions.  All indicated studies and tests (to include X-rays, if deemed appropriate) should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

All clinical findings should be reported in detail, including (a) range of motion studies of the left knee, expressed in degrees, and (b) whether or not there is left knee instability.  

The doctor must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, he should indicate the point at which pain begins.  He should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

The physician should also render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that the veteran's service-connected left knee disabilities alone preclude him from performing substantially gainful employment.  In reaching this determination, the examiner should review and address Social Security Administration determinations finding the Veteran entitled to disability benefits, together with medical records underlying those determinations; the August 2001 VA outpatient examiner's conclusion that the Veteran could not perform duty involving carrying heavy weight and prolonged walking, standing, and squatting due to his left knee disabilities, and opinion that he would not be able to perform heavy-duty work for the rest of his life; the February 2006 VA physician's opinion that the Veteran was unable to work due to knee and other disabilities; the October 2006 VA physician's opinion that the Veteran could not be considered able to be employed because of his limitations on standing and moving and his distraction with chronic left knee pain; and the December 2009 VA physician's opinion that it was not at least as likely as not that the veteran's left knee disability was the sole cause of his inability to work, noting that he was significantly deconditioned from inactivity. 

The doctor must set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).   

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the increased rating claims on appeal in light of all pertinent evidence and legal authority, to include consideration of the propriety of (a) the assignment of a separate rating for any left knee instability per VAOPGCPREC 23-97, VAOPGCPREC 9-98, and 38 C.F.R. § 3.59, and (b) referral for extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010) and the Court's decision in Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).     

If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.           
 
7.  Unless the increased rating claims on appeal are granted to the veteran's satisfaction, the RO must furnish him and his attorney an appropriate Supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

8.  The RO should furnish the appellant and his attorney a SOC with respect to the T/R issue, along with VA Form 9 (Appeal to the Board of Veterans Appeals), and afford him the opportunity to file a Substantive Appeal.  The appellant is hereby reminded that, for the Board to obtain appellate jurisdiction over the T/R issue, which is not currently in appellate status, a timely appeal must be perfected after the issuance of the SOC.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

